CRISWELL, Judge,
specially concurring:
I concur in the result reached by the majority, which will mean that the assessor shall be required to reassess this property for 1984. I write separately, however, to evidence my possible disagreement with the majority upon two subjects.
I.
The taxpayer’s appeal of the 1984 assessment, which is the subject of this appeal, was consolidated by the trial court with a similar appeal of the 1985 assessment of the taxpayer’s property. The defendants attempted to appeal the trial court’s judgments in both cases. However, we dismissed their appeal of the 1985 assessment case, because that appeal was not filed in a timely fashion. See Denver v. Board of Assessment Appeals, 748 P.2d 1306 (Colo.App.1987).
The taxpayer now argues that the trial court judgment in the 1985 assessment case, being final, is res judicata of the issues raised here. Conversely, the defendant argues that that judgment merely constitutes the “law of the case.” The majority opinion addresses neither assertion.
While I am of the opinion that the doctrine of res judicata is inapplicable in this case, I am also of the view that the judgment in the 1985 case does not constitute the “law of the case.”
The consolidation of the two appeals by the trial court did not result in the merger of those two proceedings into a single proceeding. Denver v. Board of Assessment Appeals, supra. Thus, it is my view that nothing we decide here will affect the judgment and decree entered by the trial court in the 1985 assessment case.
II.
Contrary to what some of the language used by the majority might imply, I am of the opinion that an assessor’s failure to utilize a particular method of evaluation {i.e., cost, income or market), if unsupported by the record evidence, might be considered to be arbitrary and capricious. In such a case, I would consider that the administrative selection of an appropriate method of evaluation could, indeed, be a proper subject for judicial review.
In this case, the trial court found that all of the testimony, including that of the assessor, established that the only appropriate method of evaluation that could be used to take “economic obsolescence” into con*590sideration would be the income approach. Thus, it ordered that the assessor utilize that method of evaluation in his reassessment for 1984.
However, there is, in my view, no need to enter such an order at this point. The assessor has been ordered to engage in a reassessment. If that reassessment results in an evaluation with which the taxpayer agrees, no court shall be required to pass upon the legal appropriateness of the method of evaluation used by him. If the taxpayer disagrees with the result of that reassessment, the appropriateness of the method of evaluation used by the assessor can then be reviewed in any later appeal within the context of the specific facts developed during the course of that reassessment.